DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
 
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 and 19 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method of applying friction modifying material to a rail, comprising engaging a field surface of a head portion of the rail with an applicator, the applicator comprising an elongate resilient polymeric body defining a passageway consisting of one conduit that extends through the elongate resilient polymeric body and comprising an outer impervious surface, the applicator further comprising a rigid applicator support, wherein a bottom surface of the elongate resilient polymeric body is secured directly to an upper surface of the rigid applicator support, the passageway being impervious to the friction modifying material, and wherein a top surface of the elongate resilient polymeric body has a length that is greater than a length between the top surface and the bottom surface of the elongate resilient polymeric body; and applying the friction modifying material to the field surface of the head portion of the rail by distributing the friction modifying material through the passageway and exiting the passageway via an exit port.”
None of the references of the prior art teach or suggest the elements of the lubrication method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method in the manner required by the claims.
Claims 13-18 and 20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 13, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method of applying friction modifying material to a rail, comprising engaging a field surface of a head portion of the rail with an applicator, the applicator comprising an elongate resilient polymeric body defining a passageway consisting of one conduit that extends through the elongate resilient polymeric body, the applicator further comprising a rigid applicator support, wherein a bottom surface of the elongate resilient polymeric body is secured directly to an upper surface of the rigid applicator support, the passageway being impervious to the friction modifying material, and wherein a top surface of the elongate resilient polymeric body has a length that is greater than a length between the top surface and the bottom surface of the elongate resilient polymeric body; and applying the friction modifying material to the field surface of the head portion of the rail by distributing the friction modifying material through the passageway and exiting the passageway via an exit port.”
None of the references of the prior art teach or suggest the elements of the lubrication method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method in the manner required by the claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654